Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to the application filed April 29, 2021.  This application is a continuation of 14/179,996, filed April 5, 2013 which is based on provisional application 61/809,269, filed April 5, 2013 and 61/764,965, filed February 14, 2013.  Claims 21-29 are pending.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/179,996, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claim 23 and 26 is not supported in the parent application. For the purpose of examination, the application is treated as a CIP where the new subject matter is given an effective filing date of the instant application.
Claim limitation “coupling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not use such a term, the drawings do not show such a mechanism, and the specification does not identify the structure that comprises the mechanism.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, it is not clear what is considered a minimal amount of user interaction.  Minimal is a subjective term with no set meaning.  What one person considers minimal would be different than a different person.
	Regarding claim 26, it is not clear what is a coupling mechanism. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laves et al (2007/0279315) in combination with Hisano et al (2006/0034042).
Regarding claim 21, the claimed first, second, third and fourth panels are shown in Figure 1A and disclosed as having a display on at least one side; the claimed processor with memory is shown as item 304, the claimed i/o hardware and software are taught as a USB or Ethernet port (see paragraph 62); the claimed communication hardware including one or more transceivers and processors is taught in paragraphs 57 and 63; and the claimed energy source is taught as a battery in paragraph 62.  The references shows that the entire device is foldable. While the reference does not explicitly state that the panels have the same dimensions, this is suggested by the drawings and the fact that the panels are stackable. It would have been obvious to make the panels with the same dimensions to allow different folding configurations while maintaining the same appearance.  Laves does not teach computing, communication and input/output capability 
Regarding claim 22, Figure 1D shows the claimed folded mode where a display may be facing outwards.  Figure 1A show the device in open mode. The reference teaches hinges as connectors to hold the panels together.  In the open mode, each panel is connected to at least one other panel and is adjacent to at least one other panel.
Regarding claim 23, one of ordinary skill in the art would be familiar with various portable electronic device (i.e. laptop computer, cell phone, pda) and operating systems.  Figure 7 shows the connection to a printer and a server.  The Examiner give Official notice that in the Windows operating system prior to the effective date of this application allows connection of external devices that are listed based on availability and a default device may be selected.  The default is considered a preferential usage. Such devices such as keyboards, mouse and printers have plug-and-play capability and may communicate via Bluetooth.  In other words, the operating system is able to automatically setup such devices with minimal interaction.  It would have been obvious to incorporate conventional means for their known functionality. 
Regarding claim 24, Laves teaches the claimed first, second, third and fourth panels.  The reference suggests the panels have the same dimensions.  Laves teaches that there is a display on at least one side of the panels and the panels are connected by hinges. Figure 1B shows a configuration where the third and fourth panels are hinged.  Figure 1C shows a configuration with a second hinge. Figure 1C shows a configuration where the third hinge may be positioned to connect the second and fourth panels.  The various hinges allows the claimed folded, partially 
Regarding claim 25, paragraph 49 of Laves teaches that at least one panel is a touch screen.  A touch screen is considered to have a user input section.
Regarding claim 26, the Examiner previously gave Official notice (in the parent application) that a computer may wirelessly couple to a display by a Wi-Fi transceiver by either turning on the device or the device may present a selection of possible connections which the user selects by a single action. This is considered the claimed coupling mechanism. For example a phone or table may couple to a TV for a larger display.  This is considered admitted prior art.  It would have been obvious to include this feature to gain the advantage of a larger screen.  Laves teaches a Wi-Fi connection and a network which is exactly the same means taught by applicant.  Further, since a device may couple with a plurality of available devices, the device is made aware of available coupling units by receiving a "locator" signal that identifies the device to the user so that he may select which device a coupling is desired. Then, the user merely selects one of the listed devices to perform the coupling. This selection constitutes a single action. It would have been obvious to use conventional means for their known functions.  Examples of such devices are dongles such as Google’s Chromecast.  Bluetooth connections, which are also taught in Laves, also broadcast “locator” signal for the purpose of pairing the devices.
Regarding claim 27, see paragraph 66 of Laves.
.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delaporte teaches a folding device in a phone form factor with the functionality of a laptop.  Rabii and Shiu teach the mirroring of a display on a portable device with another device such as a monitor or a TV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 13, 2022